--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10


 
 

     

 
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT


by and among


GOLDEN PHOENIX MINERALS, INC.,


a Nevada corporation,


Kenneth Ripley, individually


and


David S. Pearl II, individually


 

     

 
 




Dated April 15, 2010


 



 
 

--------------------------------------------------------------------------------

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), is entered into
as of the 15th day of April, 2010 (the “Closing Date”) by and among Kenneth
Ripley, individually and David S. Pearl II, individually (collectively, the
“Sellers”), on the one hand, and Golden Phoenix Minerals, Inc., a Nevada
corporation (“Buyer”), on the other hand.  This Agreement is executed by Ashdown
Milling Company, LLC, a Nevada limited liability company (the “Company”) for the
limited purpose of the representations and releases set forth in Sections 5(a),
6 and 15 hereof.
 
RECITALS
 
A.           Sellers, collectively, are the owners of twenty (20) shares of
membership interest representing forty percent (40%) of the membership interests
of the Company (the “Membership Interests”).  Buyer is the owner of twenty (20)
shares of membership interest representing forty percent (40%) of the membership
interests of the Company.
 
B.           The Company is governed by the provisions of an Operating Agreement
by and between the members of the Company (the “Operating Agreement”) dated, May
10, 2005.
 
C.           Buyer and Win-Eldrich Gold, Inc., a Nevada corporation
(“Win-Eldrich”) entered into that certain Purchase and Sale of LLC Membership
Interest Agreement, dated May 11, 2009 pursuant to which, among other things,
Buyer agreed to use is best efforts to reduce or eliminate net smelter royalty
obligations to the Company.
 
D.           Sellers desire by this Agreement to sell and assign all of their
right, title and interest in and to all of the Membership Interests to Buyer,
and the Buyer desires by this Agreement to purchase and accept the same, each
pursuant to the terms and conditions hereafter set forth.
 
NOW, THEREFORE, in consideration of the parties’ promises and agreements
contained herein and for other good and valuable consideration the receipt and
adequacy of which are acknowledged by the parties, the parties hereby agree as
follows:
 
AGREEMENT
 
1.           Purchase of Membership Interests.  Subject to the terms and
conditions of this Agreement, Buyer agrees to purchase, and the Sellers agree to
sell to Buyer the Membership Interests for an aggregate purchase price (the
“Purchase Price”) of NINE HUNDRED SEVENTY-EIGHT THOUSAND FOUR DOLLARS and
SIXTY-TWO CENTS ($978,004.62) payable in the form of an assignment of the rights
to those certain Series B-1 and B-2 Secured Promissory Notes payable by
Win-Eldrich to Buyer and attached hereto as Exhibit B (the “Series B Notes”).
 
2.           Assignment.  Effective as of the date hereof, Sellers hereby sell,
convey, assign, transfer and deliver to Buyer, and Buyer hereby purchases and
acquires from Sellers, free and clear of any encumbrances, all of Sellers’
right, title and interest in and to the Membership Interests.

 
2

--------------------------------------------------------------------------------

 

3.           Membership Interest Certificates.  Sellers acknowledge that there
are no certificate(s) evidencing the Membership Interests.  Execution of this
Agreement and the Assignment of Membership Interests shall be sufficient to
transfer all right, title and interest in the Membership Interests.
 
4.           Allocation of Profit and Loss.   For purpose of allocation of
profit and losses for Federal or State income tax purposes and issuance of Form
K-1 to members of the Company, the Sellers and Buyer agree that March 31, 2010
will be the cutoff date for allocation of Company profit or losses.  All profits
and losses on or after March 31, 2010 shall be allocated in accordance with the
membership interests in the Company resulting from this Agreement.
 
5.           Release of Claims.
 
(a)           Release of Claims by the Company.  The Company hereby releases and
forever discharges the Sellers from any and all claims, causes of action,
demands, obligations, debts, liabilities, agreements, warranties,
representations, damages, losses, costs, expenses and attorney’s fees, whether
in contract, tort or otherwise, asserted or unasserted, known or unknown,
liquidated or unliquidated, which the Company has had, now has, claims to have
or may have against Sellers.  Nevertheless, the release set forth herein shall
not extend to or be construed as releasing the Sellers from their express
respective representations set forth in this Agreement or their
responsibilities, promises, obligations, covenants and agreements under or
arising out of this Agreement or any documents relating to this Agreement.
 
(b)           Release of Claims by the Sellers.  The Sellers hereby release and
forever discharge Buyer, the Company and Win-Eldrich (including their affiliates
and their respective current and former directors, officers, partners,
consultants, attorneys and agents, and the individuals’ successors, heirs,
executors, estate trustees, administrators and assigns) from any and all claims,
causes of action, demands, obligations, debts, liabilities, agreements,
warranties, representations, damages, losses, costs, expenses and attorney’s
fees, whether in contract, tort or otherwise, asserted or unasserted, known or
unknown, liquidated or unliquidated, which the Sellers have had, now have, claim
to have or may have against Buyer and/or the Company.  Nevertheless, the release
set forth herein shall not extend to or be construed as releasing Buyer or the
Company from their responsibilities, promises, obligations, covenants and
agreements under or arising out of this Agreement, the Series B Notes or any
documents relating to this Agreement or the Series B Notes.
 
6.           Representations of Sellers.  In order to induce Buyer to enter into
this Agreement, each Seller represents and warrants that:
 
(a)           such Seller owns their respective share of Membership Interests
set forth opposite their name on Exhibit A hereto;
 
(b)           such Seller possesses all rights and authority necessary to sell
and assign the Membership Interests to Buyer;
 
(c)           the Membership Interests are free and clear of any lien,
encumbrance, pledge, claim, other security interest, voting trust, proxy or such
other agreements;

 
3

--------------------------------------------------------------------------------

 

(d)           the execution and delivery of this Agreement do not, and the
consummation of the sale of the Membership Interests contemplated hereby will
not, conflict with or violate the provisions of any contract, agreement, order
or restriction to which such Seller is a party, or to which such Seller is
bound;
 
(e)           this Agreement is the legal, valid and binding obligation of such
Seller, and is enforceable against him in accordance with its terms;
 
(f)           no independent third party has made any determination as to the
fairness of the transactions contemplated hereby, and such Seller has determined
to his sole satisfaction that the sale of Membership Interests for the
consideration set forth in Section 1 hereof is fair;
 
(g)           except as set forth herein, there has been no assignment or other
transfer of any part or all of any interest of any or all of the Membership
Interests;
 
(h)           there are no actions, suits, proceedings, claims or disputes
pending against, or to the knowledge of such Seller, threatened against or
affecting, any Seller before any court or arbitrator or any Governmental Entity
that, if determined or resolved adversely in accordance with the plaintiff’s
demands could reasonably be expected to have a material adverse effect on the
ability of any Seller to consummate the transactions contemplated hereby or that
in any manner challenges or seeks to prevent, enjoin, alter or materially delay
the consummation of the transactions contemplated hereby;
 
(i)           there is no action, suit, proceeding, claim or dispute pending
against, or to the knowledge of such Seller, threatened against or affecting,
the Company or any of the Company’s properties, assets, operations or
businesses, or, to the knowledge of such Seller, any present or former officer,
manager or employee of the Company (in their capacity as such) or, to the
knowledge of such Seller, any person for whom the Company may be liable before
any court or arbitrator or any governmental entity.  There is no investigation,
audit, or other proceeding pending or, to the knowledge of such Seller,
threatened against the Company or any of its officers or managers before any
governmental entity nor to the knowledge of such Seller is there any reasonable
basis therefor.  There is no action, suit, claim or proceeding of any nature
pending or, to the knowledge of such Seller, threatened against any person who
has a contractual right or right pursuant to applicable law to indemnification
from the Company related to facts and circumstances existing prior to the
Closing Date nor are there, to the knowledge of such Seller, any facts or
circumstances that would give rise to such an action, suit, claim or proceeding.
the Company is not subject to any order or in breach or violation of any order;
 
(j)           the Company does not have any liabilities or obligations of a
nature required by GAAP to be reflected on a balance sheet of the Company or in
the notes thereto, except liabilities and obligations that are (i) incurred in
the ordinary course of business consistent with past practices or (ii) not
material to the Company;
 
(k)           the Company is and has been in compliance in all material respects
with and, to the Knowledge of the Company, is not under investigation with
respect to and has not been charged with or given notice of suspected, potential
or action violation with respect to any foreign, federal, state or local
statute, law or regulation; and
 
 
4

--------------------------------------------------------------------------------

 
 
(l)           all Tax returns, statements, estimates, reports and forms
(collectively, the “Returns”) that are required to be filed with any taxing
authority with respect to any pre-closing tax period by, or with respect to, the
Company or its operations have been timely filed;
 
(m)           the Company has timely paid, or withheld and remitted, all
material taxes required to be paid or withheld by the Company or attributable to
its operations whether or not shown as due and payable on any Return;
 
(n)           the Returns that have been filed are true, correct and complete in
all material respects;
 
7.           Conditions Precedent to Obligations of Buyer.  The obligations of
Buyer to purchase and pay for the Membership Interests shall be subject to the
fulfillment or satisfaction, prior to or on the Closing Date, of each of the
following conditions:
 
(a)           Representations and Warranties; Performance of Obligations.  The
representations and warranties of the Company and each Seller contained in this
Agreement shall be true and correct as of the date hereof.  The Company shall
have performed in all material respects and complied in all material respects
with all agreements and conditions contained in this Agreement that are required
to be performed or complied with by it prior to or at the Closing Date.
 
(b)           Deliveries.  The Company and Sellers shall have delivered to
Buyer:
 
(i)           copies of resolutions, certified by the Secretary of the Company
as to the authorization of this Agreement and all of the transactions
contemplated hereby;
 
(ii)           duly executed Assignment of Membership Interests by each Seller
on the form attached hereto as Exhibit C; and
 
8.           Conditions Precedent to Obligations of the Company and
Sellers.  The obligations of the Company and Sellers to sell and deliver the
Membership Interests to Buyer shall be subject to the fulfillment or
satisfaction, prior to or on the Closing Date, of each of the following
conditions:
 
(a)           Performance of Obligations; Representations and
Warranties.  Buyer’s representations and warranties contained in this Agreement
shall be true and correct as of the date hereof.  Buyer shall have performed in
all material respects and complied in all material respects with all agreements
and conditions contained in this Agreement that are required to be performed or
complied with by it prior to or at the closing.
 
(b)           Deliveries.  Buyer shall have delivered to the Company and
Sellers:
 
(i)           Originals of the Series B Notes; and

 
5

--------------------------------------------------------------------------------

 

(ii)           duly executed Assignments of the Series B Notes on the form
attached hereto as Exhibit D.
 
9.           Indemnification.  The Sellers, jointly and severally, agree to
indemnify, defend, and hold harmless the Company, Buyer, and their respective
employees and agents from and against, for and with respect to any claim,
liability, obligation, loss, damage, deficiency, assessment, judgment, cost or
expense (including attorney's fees and expenses, and costs reasonably incurred
in investigating, preparing or defending  against any litigation or claim),
action, suit, proceeding, or demand, of any kind or character, arising out of,
or in any manner incident, relating or attributable to:
 
(a)           any breach or failure of any representation or warranty of Sellers
contained in this Agreement or in any assignment, conveyance or transfer, or
other document or agreement executed by Sellers in connection with this
Agreement;
 
(b)           any failure of Sellers to perform or observe or to have performed
or observed, in full, any covenant, agreement, or condition to be performed or
observed by it under this Agreement; and
 
(c)           the assertion by any person of any claim, liability, obligation,
agreement or undertaking arising prior to the date of this Agreement which
relates to any action of Sellers in connection with the Company or its
customers.
 
10.           Resignation.  Concurrent upon signing this Agreement, each Seller
hereby resigns as a manager of the Company and all offices held with the
Company, effective as of the date of this Agreement.  In connection with their
resignations, each Seller hereby agrees that they shall have no further claim or
right to any payments from the Company, including without limitation, salary,
wages, management fee or otherwise.
 
11.           Depository Instructions.  If applicable, Sellers shall deliver to
Buyer on the date of this Agreement sufficient letters addressed to each bank or
other financial institution with which the Company maintains an account or safe
deposit box designating the names of the persons (determined by Buyer)
authorized to draw thereon or transact business therein after the date of this
Agreement, accompanied by new resolutions furnished by Buyer with a request that
such resolutions take effect as of the date of this Agreement and sufficient
letters to each depositary or custodian amending the deposit or custodian
agreements in the manner specified and required by Buyer accompanied by all
passbooks, keys or other data, or articles required for access thereto, and the
combination of all safes, vaults and other places of safekeeping.
 
12.           Books and Records.  On the date of this Agreement, Sellers shall
deliver to Buyer any Company record and/or minute books, financial records
(including in electronic format to the extent available) and such other papers
and records of the Company as relate to its corporate existence, property or
operations thereof and which are in the possession or control of Sellers.

 
6

--------------------------------------------------------------------------------

 

13.           Further Assurances.  The parties shall cooperate with each other
and shall execute and deliver, or cause to be delivered, all other instruments
and shall take all other actions in order to effectuate the provisions hereof.
 
14.           Amendment to Operating Agreement.  Upon execution of this
Agreement, Buyer shall cause the Operating Agreement and Articles of
Organization of the Company to be amended, in the manner deemed prudent in
Buyer’s sole discretion, to change, among other things, the management of the
Company and update the capitalization table.
 
15.           Consent to Transfer.  By executing this Agreement, the Company and
each member of the Company hereby consents to the transfer of the Membership
Interests to the Buyer pursuant to this Agreement and waives any rights of
purchase, redemption or otherwise pursuant to Operating Agreement.
 
16.           Miscellaneous.
 
(a)           Taxes.  Sellers shall be solely responsible for the payment of all
taxes arising out of the sale transfer and assignment of the Membership
Interests.
 
(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Nevada (regardless of such
State’s conflict of laws principles), and without reference to any rules of
construction regarding the party responsible for the drafting hereof.
 
(c)           Survival.  All warranties, representations, and agreements
hereunder shall survive any termination or revocation of this Agreement.
 
(d)           Severability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, all other provisions of
this Agreement shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be affected thereby.
 
(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their heirs, successors, Buyers, and
beneficiaries in interest.
 
(f)           Waiver.  No failure or delay of either party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
 
(g)           Rights and Remedies Cumulative.  The rights and remedies herein
provided shall be cumulative and not exclusive of any other rights or remedies
provided by law or otherwise.
 
(h)           Gender.  For purposes of this Agreement, where the context so
requires, masculine pronouns shall include the feminine and the neuter, and the
neuter shall include the masculine and feminine, as the case may require.
 
 
7

--------------------------------------------------------------------------------

 

(i)           Notices.  All notices, requests, consents, and other
communications required or permitted hereunder shall be in writing and shall be
delivered, or mailed first class postage prepaid, registered or certified mail,
 
If to Sellers at the address set forth below, unless Sellers shall have
specified by written notice to Buyer another address:
 
Kenneth Ripley
9211 - 124th Street N.E.
Arlington WA 98223


David S. Pearl II
608 Four Key Drive
Fort Lauderdale, Florida 33304
 
If to Buyer at the address set forth below, unless Buyer shall have specified by
written notice to Sellers another address:
 
Golden Phoenix Minerals, Inc.
1675 East Prater Way, Suite 102
Sparks, Nevada 89434
 
and such notices and other communications shall for all purposes of this
Agreement be treated as being effective or having been given when delivered if
delivered personally, or, if sent by mail, at the earlier of their receipt or
seventy-two (72) hours after the same have been deposited in a regularly
maintained receptacle for the deposit of U.S. mail, addressed and postage
prepaid as aforesaid.


(j)           Attorneys’ Fees.  In the event of a lawsuit or other proceeding
brought by either party to interpret or litigate this Agreement, the
non-prevailing party shall pay to the prevailing party, in addition to any other
remedies afforded the prevailing party, the prevailing party’s reasonable
attorneys’ fees incurred as a result of such proceeding, irrespective of whether
a formal court proceeding is instituted.
 
(k)           Headings.  The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute part of this Agreement.
 
(l)           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
(m)           Amendment and Modification.  This Agreement may not be modified,
amended or supplemented except by mutual written agreement of Sellers and Buyer.
 
(n)           Entire Agreement.  This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof and supersede and
replace any prior understandings and agreements with respect to the subject
matter hereof and no provision or document of any kind shall be included in or
form a part of such agreement unless signed and delivered to the other party by
the party to be charged.
 
 
[SIGNATURES TO FOLLOW]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 
SELLERS:
     
KENNETH RIPLEY
         
  /s/ Kenneth Ripley
 
Kenneth Ripley, Individually
     
DAVID S. PEARL II
         
  /s/ David S. Pearl
 
David S. Pearl II, Individually
     
BUYER:
     
GOLDEN PHOENIX MINERALS, INC.,
 
a Nevada corporation
         
  /s/ Thomas Klein
 
By: Tom Klein
 
Its: Chief Executive Officer
     
THE COMPANY:
     
Ashdown Milling Company, LLC,
 
a Nevada limited liability company
         
  /s/ Robert P. Martin
 
By: Robert P. Martin
 
Its: Manager
     
ROBERT P. MARTIN, for the sole purpose of consenting to the transfer of the
Seller’s Membership Interests pursuant to Section 15 herein.
     
  /s/ Robert P. Martin
 
ROBERT P. MARTIN, individually







SIGNATURE PAGE
TO THE
MEMBERSHIP INTEREST
PURCHASE AGREEMENT
(Ashdown Milling, LLC)

 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


MEMBERSHIP INTERESTS
(Prior to Closing)


Name of Member
Number of Units
Percentage Interest
Golden Phoenix Minerals, Inc.
20
40%
David S. Pearl II
10
20%
Kenneth Ripley
10
20%
Robert P. Martin
10
20%
TOTALS
50
100%




 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B


SERIES B NOTES
 
 
 
 

 

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C


ASSIGNMENT OF MEMBERSHIP INTERESTS
 
 
 
 



 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D


ASSIGNMENT OF NOTES
 
 
 
 
 
D-1

--------------------------------------------------------------------------------